                    Case 14-10105             Doc 974        Filed 03/01/19 Entered 03/01/19 10:40:50        Desc Main
                                                              Document     Page 1 of 4
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS

                  In Re:                                                §
                                                                        §
                  MEIER, ROBERT J.                                      §       Case No. 14-10105
                                                                        §
                                      Debtor                            §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ROBERT B.
                  KATZ, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and the
                  trustee’s professionals have filed final fee applications, which are summarized in the attached Summary
                  of Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                          U.S. Bankruptcy Court
                                                          DIrksen Federal Building
                                                          219 S. Dearborn St.
                                                          Room 713
                                                          Chicago, IL 60604

                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 10:30 AM on 03/26/2019 in Courtroom 682,
                                                 United States Courthouse
                                                 219 South Dearborn Street
                                                 Chicago, IL 60604
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 03/01/2019                                    By:


                  Robert B. Katz, Trustee
                  53 West Jackson Boulevard
                  Suite 1334
                  Chicago, IL 60604




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
        Case 14-10105                 Doc 974            Filed 03/01/19 Entered 03/01/19 10:40:50                                      Desc Main
                                                          Document     Page 2 of 4


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS


      In Re:                                                                §
                                                                            §
      MEIER, ROBERT J.                                                      §         Case No. 14-10105
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                   518,751.79
                   and approved disbursements of                                                                      $                   446,570.76
                                                            1
                   leaving a balance on hand of                                                                       $                     72,181.03


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Robert B. Katz, Trustee                            $           29,067.59 $                 22,905.70 $                   6,161.89
       Attorney for Trustee Fees: David Brown                           $           60,902.50 $                 60,902.50 $                         0.00
       Accountant for Trustee Fees: Alan D. Lasko
       & Associates, P.C.                         $                                 39,717.10 $                 23,214.10 $                 16,503.00
       Accountant for Trustee Expenses: Alan D.
       Lasko & Associates, P.C.                                         $               345.97 $                    161.93 $                    184.04
       Other: Arthur B. Levine Co., Inc.                                $               252.81 $                    252.81 $                        0.00
       Other: International Sureties                                    $                 82.80 $                     82.80 $                       0.00
       Other: David Brown                                               $                 45.00 $                     45.00 $                       0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                     22,848.93
                   Remaining Balance                                                                                  $                     49,332.10
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
       Case 14-10105             Doc 974    Filed 03/01/19 Entered 03/01/19 10:40:50              Desc Main
                                             Document     Page 3 of 4



               Applications for prior chapter fees and administrative expenses have been filed as follows:

                                                                            Interim Payment to
                        Reason/Applicant                 Total Requested    Date               Proposed Payment
      Other: Bauch & Michaels, LLC                       $       53,009.40 $        53,009.40 $               0.00
      Other: Ungaretti & Harris LLP                      $       26,325.00 $        15,795.00 $       10,530.00
                Total to be paid for prior chapter administrative expenses              $             10,530.00
                Remaining Balance                                                       $             38,802.10


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 250,000.00 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                   Allowed Amount          Interim Payment to
     Claim No.          Claimant                   of Claim                Date               Proposed Payment
     000001             Internal Revenue Service $                 0.00 $              0.00 $                 0.00
     000006A            Martha Maggiore           $          250,000.00 $        250,000.00 $                 0.00
                Total to be paid to priority creditors                                  $                     0.00
                Remaining Balance                                                       $             38,802.10


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 287,002.18 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 13.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                   Allowed Amount          Interim Payment to
     Claim No.          Claimant                   of Claim                Date               Proposed Payment
     000002             Union National Bank       $                0.00 $              0.00 $                 0.00
                        American Express Bank,
     000003             FSB                    $                117.12 $               0.00 $                15.83
     000004             Edward Shrock             $                0.00 $              0.00 $                 0.00




UST Form 101-7-NFR (10/1/2010) (Page: 3)
       Case 14-10105             Doc 974     Filed 03/01/19 Entered 03/01/19 10:40:50             Desc Main
                                              Document     Page 4 of 4

                                                    Allowed Amount        Interim Payment to
     Claim No.          Claimant                    of Claim              Date               Proposed Payment
     000005             Ungaretti & Harris LLP     $      258,885.06 $                0.00 $          35,000.72
     000007             Baby Supermall, LLC        $                0.00 $            0.00 $                0.00
                        Capstone Valuation
     000009             Services, LLC              $        28,000.00 $               0.00 $           3,785.55
                Total to be paid to timely general unsecured creditors                 $              38,802.10
                Remaining Balance                                                      $                    0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE


                                                 Prepared By: /s/


     Robert B. Katz, Trustee
     53 West Jackson Boulevard
     Suite 1334
     Chicago, IL 60604


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
